Citation Nr: 0813767	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-28 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.

2.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1978 to 
February 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

In February 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned.  In addition, 
the veteran provided testimony at a hearing before a decision 
review officer at the RO in October 2006.  Transcripts of the 
hearings are of record.


FINDINGS OF FACT

1.  The veteran does not have a bilateral knee disability.

2.  The claimed residuals of head trauma were not present in 
service or for many years afterward; they are not 
etiologically related to active duty.  


CONCLUSIONS OF LAW

1.  Chronic disability of the bilateral knees was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The claimed residuals of head trauma were not incurred or 
aggravated during service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the 
September 2004 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claim on appeal.

The veteran has substantiated his status as a veteran.  He 
was notified of the second and third elements of the Dingess 
notice by the September 2004 letter.  He received information 
regarding the effective date and disability rating elements 
of his claim in a March 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by readjudication of the claims in a March 2007 
supplemental statement of the case.  Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  While the 
veteran and his representative stated at the February 2008 
hearing that some of the veteran's service treatment records 
have been lost, there is no other indication of this in the 
claims folders.  The Board notes that both the veteran's 
enlistment and separation examination reports are of record.  

The veteran testified at his hearings that he received 
treatment after service at hospital emergency rooms.  While 
he stated that he complained of headaches and received 
treatment numerous times in the 1980s, he also testified that 
he did not have a private doctor at that time.  His testimony 
was to the effect that he "would have gone" to the August 
General Hospital for treatment.  In addition, during his 
October 2006 hearing before the decision review officer, he 
testified that his headaches were self-medicated prior to his 
treatment at the Madison Health Center.  Records from the 
Madison Health Center are of record.  

In any event, the veteran has not submitted releases for VA 
to seek additional treatment records.  VA is only obligate to 
obtain records that are adequately identified and for which 
necessary releases are submitted.  38 C.F.R. 
§ 3.159(c)(1)(ii) (2007).  Accordingly, there is no further 
duty to seek additional treatment records.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been provided VA examinations.  The 
record, however, contains private treatment records showing 
that the knees were examined and found to be normal, and that 
the current disability claimed by the veteran as due to head 
trauma, is unrelated to head trauma.  In addition, his 
relatively recent reports of in-service head trauma and knee 
injury are not credible when viewed in light of his 
contemporaneous reports and the medical evidence of record.  
Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(holding that a veteran's statements may not be rejected 
simply because they are not supported by medical evidence, 
but that the Board could find such statements to lack 
credibility in light of the contemporaneous record).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Bilateral Knees

Notwithstanding the absence of supporting evidence, the 
veteran is competent to report an injury in service, current 
symptoms and a continuity of symptoms since service.  He has 
testified to such a history.  

The inquiry, however, does not end with the veteran's report 
of symptoms.  His recent testimony must be weighed against 
the contemporaneous record showing that the veteran reported 
no symptoms or injuries during service or for decades after 
service.  

The post-service medical evidence shows that the veteran has 
never reported complaints of pain or other symptoms 
pertaining to his knees.  Upon examination in July 1999 and 
August 2004, his knees were found to have full range of 
motion and no complaints were documented.  He has never been 
found to have a knee disability, nor has he sought treatment 
for such a disorder. 

The medical evidence shows no current knee disability, nor 
does it show pertinent symptomatology.  In view of this 
record, the veteran's recent testimony lacks credibility.

The evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


Residuals of Head Trauma

The veteran contends that he incurred an injury to his head 
during active duty when he was struck by his physical trainer 
while performing kitchen duty in basic training.  His has 
stated that he experiences residual headaches and a 
psychiatric condition resulting from this incident.

Service treatment records are negative for evidence of a head 
injury, headaches, or a psychiatric disorder.  The 
examination report for separation in February 1979 shows that 
the veteran was found to normal upon clinical examination.

The Board notes that the veteran has provided VA a list of 
servicemen who would have witnessed his described assault and 
head injury.  However, he has testified that he has been 
unable to locate any of them and the record contains an 
October 2006 report from the RO that they were also unable to 
locate any of the identified witnesses.

The post-service medical evidence of record shows that the 
veteran began receiving medical treatment in July 1995 
following an at-work accident involving his back.  During a 
behavioral medicine evaluation in August 1996, psychiatric 
testing indicated that the veteran was severely depressed.  
He underwent a psychological evaluation in September 1999 and 
was diagnosed with major depressive disorder.  At that time, 
the veteran reported that his depression began in 1995 due to 
his inability to be physically active because of his chronic 
neck and back pain.  
In January 2003, the veteran complained of headaches and 
seizure-like symptoms to his private physician.  

A magnetic resonance imaging scan of the brain was performed.  
The veteran was examined by another physician in February 
2003 who found that the MRI indicated some white matter track 
matter signal alterations attributable to arteriosclerosis.  
The veteran reported his in-service head injury, but also 
stated that his depression began in 1995 following his neck 
injury.

The veteran was provided a neuropsychiatric examination in 
April 2003.  Again, the veteran reported his in-service head 
injury, but also noted that he had sustained a work-related 
head injury in the 1980s.  Based on the lack of memory 
problems following his two head traumas in the 1970s and 
1980s the examiner concluded that while the veteran may have 
had a brain injury, in his opinion, his problems were 
psychiatric in nature.  

The record clearly shows current diagnoses of major 
depressive disorder and headaches.  In addition, the veteran 
has reported experiencing head trauma during service.  While 
the service treatment records do not document such an injury, 
the veteran is competent to report that it occurred.  
Resolving reasonable doubt in his favor, the Board finds that 
two of the three elements necessary for service connection-
current disability and an in-service injury-are 
demonstrated.

The veteran has reported a continuity of symptomatology since 
service.  The history he has provided is to the effect that 
he injured his head in 1979 and thereafter self-medicated 
residual symptoms, such as headaches.  Despite the veteran's 
testimony that he has experienced headaches ever since 1979, 
the record does not indicate that the veteran complained of 
headaches until January 2003 when he reported seizure-like 
symptoms.  Similarly, the earliest medical evidence of a 
psychiatric condition such as depression is from August 1996, 
more than 15 years after his discharge from active duty 
service.  

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
veteran's in-service head trauma resulted in any residual 
conditions that were present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The only competent opinion as to the relationship between the 
veteran's current disabilities and brain trauma was provided 
by the private physician in April 2003.  That opinion is 
against the claim.  There is no competent medical evidence of 
a nexus between the veteran's current headaches or major 
depression and an in-service injury.  

Contemporaneous statements by the veteran provided for 
treatment purposes, establish that his depression began 
following his July 1995 injury.  The April 2003 
neuropsychiatrist noted that in his opinion, the veteran's 
complaints of headaches, memory loss, and other symptoms were 
not related to head trauma.

In essence, the only opinion linking the veteran's headaches 
and major depression to his in-service head injury is that of 
the veteran.  As a lay person, he is not competent to provide 
an opinion concerning medical causation.   Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, the Board finds that the veteran's statements are 
unreliable as he has provided conflicting reports regarding 
the etiology of his claimed disabilities.  In statements 
given for clinical purposes following his 1995 injury, he 
attributed his psychiatric condition to his chronic pain, 
while before the Board he has stated that it is due to his 
in-service injury.  In the Board's opinion, the statements 
made by the veteran for compensation purposes almost 25 years 
following his discharge from service are not credible as they 
are inconsistent with the history reported for clinical 
purposes.

In sum, the first contemporaneous evidence of the veteran's 
claimed disabilities was more than 15 years after his claimed 
head injury.  In addition, there is no medical evidence that 
the veteran's current headaches and major depression are 
related to any incident of his active duty service.  The 
Board therefore concludes that the evidence is against the 
claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) 
(West 2002).



ORDER

Entitlement to service connection for bilateral knee 
disabilities is denied.

Entitlement to service connection for residuals of head 
trauma is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


